DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims 1-12 designated Group I in the reply filed on 01/07/2022 is acknowledged.
Claim 13-25 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Priority Date
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application  62/368,377 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 
The disclosure of the prior-filed application, Application  62/368,377 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application i.e. claim 3, 4, 9, 10 “UWB telemetry” and associated features and claim 6 and 12 proximity distance parameters specifically proximity between the anchor and the sensing mechanism of 8 feet illuminates the lighting module anchor, and a distance of 1 feet or less increases the light to 100% intensity.  Accordingly, claims 3, 4, 6, 9, 10, 12 are NOT entitled to the benefit of this prior application 62/368,377. 
Please note that support for claims 3, 4, 6, 9, 10, 12 is found in disclosure of the instant  application 16/321,804 with effective filing date of 01/29/2019 which support is absent in the disclosure of the prior-filed application, provisional Applications 62/368,377. Since, the disclosure of the Application 16/321,804, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the following one or more claims of this application i.e. claims 3, 4, 6, 9, 10, 12, claims 3, 4, 6, 9, 10, 12 accordingly are entitled to the benefit of the Application 16/321,804 with effective filing date of 01/29/2019. 
Consequently, claims 1, 2, 5, 7, 8, 11 are entitled to the benefit of 62/368,377 with filing date of 07/29/2016 while claims 3, 4, 6, 9, 10, 12 are entitled to the benefit of the application 16/321,804 with effective filing date of 01/29/2019.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 18 includes reference numeral 23 not mentioned in the description.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “anchor” (see instant application specification at least para. [0047], [0059]) and “sensor pod” (see instant application specification at least para. [0058]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fig. 18  does not include “tag…battery 34” mentioned in the description in at least instant application specification at least para. [0057]) .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…a lock or twist-tie may be tied through then neck opening 6 to secure the anchor 1 to a particular location…” in para.[0050] needs to be corrected.  A 
“…Furthermore, this batter, when no power source is otherwise directly provide, powers the internal components …” in para.[0051] needs to be corrected.  A suggested correction is --Furthermore, this battery, when no power source is otherwise directly provided, powers the internal components --.
“…between 1 and 1 feet …” in para.[0060] needs to be corrected.  
“…which has been be scientifically shown to improve the quality of sleep in dementia patients… The provider engage the curtain by touch its surface and swiping upwards in a fashion similar to a dimmer switch…” in para. [0106] needs to be corrected. A suggested correction is --which has been [[be]] scientifically shown to improve the quality of sleep in dementia patients… The provider engages the curtain by touching its surface and swiping upwards in a fashion similar to a dimmer switch--.
Similar issues were noted in at least instant application specification [0056], [0071], [0112], [0116], [0145].
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-5 are objected to because of the following informalities:  line 1 “claim 1 wherein” needs to be corrected to –claim 1, wherein—similar to that in claim 6 line 1.  Appropriate correction is required.
Claims 8-12 are objected to because of the following informalities:  line 1 “claim 7 wherein” needs to be corrected to –claim 7, wherein--. Appropriate correction is required.
Claim 7 is  objected to because of the following informalities:  “increaseing”, “decresing” and “proximinty” needs to be corrected to --“increasing”, “decreasing” and “proximity”--. Appropriate correction is required.
Claims 3, 4, 9, 10  objected to because of the following informalities: These claims include acronym “LED”, “UWB”. At least the first instance of the  acronym should be spelled out in full. Appropriate correction is required. 
Claim 1 is objected to because of the following informalities:  line 1 “A system to provide circadian-friendly lighting for nighttime hospital care comprising” needs to be corrected to -- A system to provide circadian-friendly lighting for nighttime hospital care comprising : -- since all the limitations in the body apply to the preamble. Appropriate correction is required. 
Claim 7 is objected to because of the following informalities:  line 1 “A method of illuminating a location with a red-shifted light spectra comprising” needs to be corrected to --A method of illuminating a location with a red-shifted light spectra comprising : -- since all the limitations in the body apply to the preamble. Appropriate correction is required. 
Claim 2  and 8 are objected to because of the following informalities: line 2 “a light, sound, vibration, rotation sensor, or combinations thereof” needs to be corrected. A suggested correction is --a light, a sound, a vibration, a  --.  Appropriate correction is required. 
Claim 5 is objected to because of the following informalities:  line 1 “wherein red-shifted light spectra” needs to be corrected to -- wherein the red-shifted light spectra-- in light of its antecedent in claim 1 line 3. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 1 “proximity” needs to be corrected to -- the proximity-- in light of its antecedent in claim 1 line 4. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  line 4 “red-shifted light spectra,;” needs to be corrected to -- red-shifted light spectra[[,]];--. Appropriate correction is required.
Claim 9 and 12 are objected to because of the following informalities:  claim 9 line 2  and claim 12 line 1 “proximity” needs to be corrected to -- the proximity-- in light of its antecedent in claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the lighting module" in lines 2-3, “the light output” in line 3, “the devices” in line 3, “the proximity” in line 4 , “the device” in line 4 and “the specific locations” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in lines 5 recites “these two components” which renders the claim unclear. More specifically, it is unclear as to which of the two preceding structures/components are being referenced here.
Claim 2 in line 1 recites the limitation "a sensor"  which renders the claim unclear. More specifically, it is  unclear as to whether claim 2 line 1 “a sensor” is the same as, different than or in addition to that recited in claim 1 line 4 and if different in what way the two differ.
Claim 4 in line 1 recites the limitation "a sensor"  which renders the claim unclear. More specifically, it is  unclear as to whether claim 4 line 1 “a sensor” is the same as, different than or in addition to that recited in claim 1 line 4 and if different in what way the two differ.
Claim 7 recites the limitation "the module" in line 4, “the light output” in line 4, “the proximity” in line 4 ,  and “the device” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 in lines 5-6 recites “these two components” which renders the claim unclear. More specifically, it is unclear as to which of the two preceding structures/components are being referenced here.
Claim 7 in line 8 recites the limitation "a sensor"  which renders the claim unclear. More specifically, it is  unclear as to whether claim 7 line 8 “a sensor” is the same as, different than or in addition to that recited in claim 7 line 5 and if different in what way the two differ.
Claim 7 in each of line 9 and 10 recites “the sensor” which renders the claim unclear. More specifically, it is unclear as to claim 7 line 9 and line 10 “the sensor” is referencing “a sensor” in claim 7 line 5 and/or claim 7 line 8.
Claim 8 in line 1 recites the limitation "a sensor"  which renders the claim unclear. More specifically, it is  unclear as to whether claim 8 line 1 “a sensor” is the same as, different than or ” in claim 7 line 5 and/or claim 7 line 8.
Claim 9 in line  1 and claim 12 in lines 1-2 recites the limitation "the sensing mechanism" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 in line 1 recites the limitation "a sensor"  which renders the claim unclear. More specifically, it is  unclear as to whether claim 10 line 1 “a sensor” is the same as, different than or in addition to the multiple instances of “a sensor” recited in claim 7 and if different in what way they differ. Further, it is unclear as to claim 10 line 1 “a sensor” is referencing “a sensor” is referencing “a sensor” in claim 7 line 5 and/or claim 7 line 8.
Claim 10 in line 3 recites “sensing mechanism” which renders the claim unclear. More specifically, it is unclear as to whether claim 10 line 3 “sensing mechanism” is the same as claim 7 lines 2-3 “sensor mechanism”.
Dependent claims 2-6 and 8-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-6 and 8-12 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baaijens; Johannes Petrus Wilhelmus et al. (Pub. No.: US 20150174361 A1, hereinafter referred to as "Baaijens") in view of Sadwick; Laurence P. (Pub. No.: US 20170105265 A1, hereinafter referred to as “Sadwick”) and further in view of Spero; Yechezkal Evan (Pub. No.: US 20120206050 A1, hereinafter referred to as “Spero”).
As per independent Claim 1, Baaijens discloses a system to provide circadian-friendly lighting for nighttime hospital care (Baaijens in at least abstract, fig. 1, fig. 7, [0017-0032], [0041-0043], [0045], [0047-0053], [0056], [0058], [0060],[0078-0079] for example discloses relevant subject-matter. More specifically, Baaijens in at least fig. 1, 7, [0047], [0078] for example discloses a system to provide circadian-friendly lighting for nighttime hospital care. Here, prior art 
a lighting module anchor, a sensing mechanism, and a processor (Baaijens in at least fig. 1, [0026-0028], [0051-0053], [0056] for example discloses a lighting module anchor/lighting fixture, a sensing mechanism/lighting token/tag, and a processor 120. See at least Baaijens [0026] “The terms "lighting fixture" or "luminaire"… may have any one of a variety of mounting arrangements for the light source(s), enclosure/housing arrangements and shapes, and/or electrical and mechanical connection configurations… a given lighting unit optionally may be associated with … various other components (e.g., control circuitry) relating to the operation of the light source(s)”; [0027-0028] “A "processor" is one example of a controller which employs one or more microprocessors that may be programmed using software (e.g., microcode) to perform various functions discussed herein”; [0051] “the location sensor 130 may include one or more radars, cameras, distance sensors, and/or PIR sensors” ; [0052] “the personal devices 105A, 105B may include a lighting token carried by a user that enables communication of information relevant to the lighting needs of the user. For example, in some embodiments the personal devices 105A, 
wherein the light output of the devices is modulated by the proximity of a sensor to the device, thereby providing hands-free lighting to caregivers in the specific locations where they need light to perform care tasks (Baaijens in at least fig. 7, [0048-0052], [0060], [0078] for example discloses the light output of the lighting devices/LEDs is modulated/adjusted by the proximity of a sensor to the device with proximity determined based on information from lighting location and/or distance sensor and the lighting token carried by a user, thereby providing hands-free lighting indirectly to caregivers in the specific patient locations where they need light to perform care tasks. See at least Baaijens [0049] “The lighting fixtures 110 may include one or more lighting fixtures that generate light with unique light output characteristics and/or that alter light output characteristics of light thereof responsive to communications from controller 120… lighting fixture may have adjustable light output characteristics such as light output level, color, and/or beam shape.”; [0050] “the lighting fixtures 110 may include a LED-based lighting fixture having a plurality of LEDs that may be individually turned on/off, individually dimmed, and/or individually tuned (e.g., tunable color…).”; [0051] “location sensor 130 may include one or more radars, cameras, distance sensors… a radar may be utilized to detect the location of the personal device 105A (e.g., based on detection of RF signals emitted by the personal device and/or RF signals emitted by the radar) and it may be assumed that the location of the personal device 105A 
Baaijens does not explicitly disclose wherein the lighting module comprises red-shifted light spectra; with light intensity increasing with closer proximity between these two components and decreasing with increased distance.
However, in an analogous sensor based wireless circadian lighting field of endeavor, Sadwick discloses a system to provide circadian-friendly lighting for nighttime hospital care (Sadwick in at least abstract, fig. 1-5, [0004], [0008-0012], [0034-0039], [0041-0042],[0044], [0049], [0062], [0064], [0067], [0071], [0145], [0158], [0194], [0217], [0220] for example discloses relevant subject-matter. More specifically, Sadwick in at least [0037], [0062], [0066], [0064], [0217] for example discloses a system to provide circadian-friendly lighting for nighttime hospital care. See at least Sadwick [0037] “circadian rhythm lighting system”; [0064] “provide 
wherein the lighting module comprises red-shifted light spectra  (Sadwick in at least  [0034], [0037], [0067], [0158] for example discloses lighting module comprises red-shifted light spectra . See Sadwick [0034] “use longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state… amber light emitting diodes (LEDs) and/or organic light emitting diodes (OLEDs) can be used for sleep”; [0037]”include motion detection/proximity detection/RF detection and decide/determine which color(s) of light to produce, in conjunction and coupled with other sensors …to turn on to maintain the appropriate circadian rhythm cycle regulation, etc… implementations can … turn on and set … lights to blue depressed or blue eliminated light in, for example, … night or night time/sleep time phases of the circadian rhythm cycle… the lights/lighting can be dimmed at any point in the cycle that is appropriate or needed especially at nighttime … automatically”; [0067] “the light can…dim up slowly or go to full brightness instantly…can include night-time or sleep time to control and monitor one or more light sources … to control the turn off, dimming including gradual or abrupt or anything in between the light sources in one or more locations”) and the system provides hands-free lighting to caregivers in the specific locations where they need light to perform care tasks (Sadwick in at least  [0037], [0064] for example discloses system provides hands-free lighting to caregivers in the specific locations where they need light to perform care tasks via programming and automation. See at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color of the LED lighting used in the system to provide circadian-friendly lighting for nighttime hospital care as taught by Baaijens, to further include red shifted light spectra lighting, as taught by Sadwick. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state (Sadwick, [0034])  and to promote sleep onset and permit the nightly evening rise in melatonin a color choice essentially devoid of blue color is selected (Sadwick,[0158]).
		The combination of Baaijens and Sadwick as a whole does not explicitly disclose with light intensity increasing with closer proximity between these two components and decreasing with increased distance.
		However, in an analogous sensor based wireless circadian lighting field of endeavor, Spero discloses a system to provide circadian-friendly lighting for nighttime patient care (spero in at least abstract, [0044], [0050-0052], [0095-0097], [0100-0101], [0105], [0107], [0110], [0119], [0279], [0147], [0302-0307], [0309], [0315], [0318] for example discloses relevant subject-matter. More specifically, Spero in at least [0307] for example discloses a system to provide circadian-friendly lighting for nighttime patient care. See Spero [0307] “places where individuals with sleep disorders reside in the hours before going to sleep… have illuminating devices capable of influencing sleep patterns… .the lighting fixture … would aid in the onset of sleep 
		wherein the lighting module with light intensity increasing with closer proximity between these two components and decreasing with increased distance (Spero in at least [0052], [0133], [0105], [0119], [0147], [0265] for example discloses the lighting module with light intensity increasing with closer proximity between these two components as determined by motion and proximity detectors to generate task/activity lighting by powering up the lighting and decreasing with increased distance to generate orientation lighting. See at least Spero [0119] “Correct lighting … include an even light distribution and a lack of glare but a list of other factors including intensity, warmth and color rendering… DLF of the present invention will change the balance of the different spectrum light sources in order to achieve the correct color temperature for the new lighting level. As far as dimming goes, it possible to get an instantaneous "instant on" from the SLS light source. Thus, with a built in or exterior motion detector, the DLF can be operated at emergency lighting levels, sufficient for orientation, and then immediately power up to full level when someone enters the room”; [0147] “the total color of the illumination may be shifted to "warm" or "cool" light in correct accordance with the illumination level (see FIG. 10) or other considerations…a motion detector is used to conserve energy. The room lamp is dimmable to a lighting level sufficient for safe orientation. A motion sensor 21 picks up activity and increases the illumination level to meet the activity level.”; [0265] “the logical controller 454 … by determining the proximity of persons to objects … predicts what visual task the user is trying to perform. The logical controller 454 then drives the light sources 457 according to recommended lighting practice levels stored in its data storage… the fixture, having 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED lighting used in the system to provide circadian-friendly lighting for nighttime hospital care of Baaijens, as modified with Sadwick, such that light intensity increasing with closer proximity between these two components and decreasing with increased distance as disclosed in Spero. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  providing  correct or user preferred illuminance in terms of chromaticity, homogenenaity over a general area and/or task lighting provided in a small area for the visual tasks at hand while also providing illumination only where, how and when it is needed to efficiently carry out visual tasks minimizes wasted light thus minimizing energy use for lighting (Spero, [0052]).

As per dependent Claim 2, the combination of Baaijens, Sadwick and Spero as a whole further discloses system wherein the lighting module anchor comprises a sensor selected from the group consisting of a light, sound, vibration, rotation sensor, or combinations thereof (Baaijens in at least [0051], [0055], Sadwick in at least [0036-0037] and Spero in at least [0131] disclose a sensor selected from the group consisting of a light, sound, vibration, rotation sensor, or combinations thereof).
As per dependent Claim 5, the combination of Baaijens, Sadwick and Spero as a whole further discloses system wherein red-shifted light spectra reduces light in the 460-480 nanometer wavelength range (Sadwick in [0037] for example discloses wherein red-shifted light spectra 
As per dependent Claim 6, the combination of Baaijens, Sadwick and Spero as a whole further discloses system wherein proximity between the anchor and the sensing mechanism of 8 feet illuminates the lighting module anchor, and a distance of 1 feet or less increases the light to 100% intensity(First Examiner notes that the specification is silent as to the criticality of the recited range as evidenced in instant application specification at least para. [0013] which explicitly states “The particular distances of 8 feet and 1 foot can be modified based on the needs of the particular application to nearly any distance.” Consequently, Spero disclosure in [0119] stating that with a motion detector, the DLF can be operated at emergency lighting levels, sufficient for orientation, and then immediately power up to full level when someone enters the room and in [0147] stating that the room lamp is dimmable to a lighting level sufficient for safe orientation and a motion sensor 21 picks up activity and increases the illumination level to meet the activity/task level makes obvious the recites distance ranges for orientation illumination 

As per independent Claim 7, Baaijens discloses a method of illuminating a location with light spectra (Baaijens in at least abstract, fig. 1-7, [0017-0032], [0041-0043], [0045], [0047-0053], [0056], [0058], [0060],[0078-0079] for example discloses relevant subject-matter. More specifically, Baaijens in at least fig. 1-3, 7, [0042], [0047], [0057], [0065], [0078] for example discloses a method of illuminating a location with a light spectra. See at least [0042] “provide lighting methods and apparatus for providing adaptive and dynamic personalized lighting areas”; [0065] “method of controlling lighting provided to multiple users”) comprising 
a system to provide circadian-friendly lighting comprising a lighting module anchor, a sensor mechanism, and a processor (Baaijens in at least fig. 1, 7, [0026-0028], [0047], [0078], [0051-0053], [0056] for example discloses a system to provide circadian-friendly lighting comprising a lighting module anchor/lighting fixture, a sensor mechanism/lighting token/tag, and a processor 120), 
wherein the light output of the module is modulated by the proximity of a sensor to the device, thereby providing hands-free lighting to a location (Baaijens in at least fig. 7, [0048-0052], [0060], [0078] for example discloses wherein the light output of the module is modulated by the proximity of a sensor to the device, thereby providing hands-free lighting to a location. See at least Baaijens [0051] “location sensor 130 may include one or more radars, cameras, distance sensors… a radar may be utilized to detect the location of the personal device 105A (e.g., based on detection of RF signals emitted by the personal device and/or RF signals emitted by the radar) and it may be assumed that the location of the personal device 105A corresponds to the location of a first user 
wherein the method comprises the steps of: engaging light module with a sensor (Baaijens in at least fig. 1, 7, [0048-0052], for example discloses method includes engaging light module 110 with a sensor 130, token/tag. See at least Baaijens [0048] “The lighting system 100 includes a controller 120 in communication with a location sensor 130 and in communication with one or more lighting fixtures 110. The controller 120 is also in communication with the personal devices 105A, 105B”; [0049] “The lighting fixtures 110 may include one or more lighting fixtures that generate light with unique light output characteristics and/or that alter light output characteristics of light thereof responsive to communications from controller 120… lighting fixture may have adjustable light output characteristics such as light output level, color, and/or beam shape.”; [0051] “location sensor 130 may include one or more radars, cameras, distance sensors…a distance sensor may be utilized to identify a location of a particular user based on … a distance 
Baaijens does not explicitly disclose a red-shifted light spectra features as well as increaseing the intensity of the red-shifted light upon increase of proximity to the sensor; decresing the intensity of the red-shifted light upon reduction of the proximinty to the sensor features.
However, in an analogous sensor based wireless circadian lighting field of endeavor, Sadwick discloses a method of illuminating a location with a red-shifted light spectra (Sadwick in at least abstract, fig. 1-5, [0004], [0008-0012], [0034-0039], [0041-0042],[0044], [0049], [0062], [0064], [0067], [0071], [0145], [0158], [0194], [0217], [0220] for example discloses relevant subject-matter. More specifically, Sadwick in at least [0034], [0037], [0067] for example discloses a method of illuminating a location with a red-shifted light spectra. See Sadwick [0034] “use longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state… amber light emitting diodes (LEDs) and/or organic light emitting diodes (OLEDs) can be used for sleep”; [0037]”include motion detection/proximity detection/RF detection and decide/determine which color(s) of light to produce, in conjunction and coupled with other sensors …to turn on to maintain the appropriate circadian rhythm cycle regulation, etc… implementations can …turn on and set the hall or other lights to blue depressed or blue eliminated light in, for example, the evening, night or night time/sleep time phases of the circadian rhythm cycle  … the lights/lighting 
a system to provide circadian-friendly lighting (More specifically, Sadwick in at least [0037], [0062], [0066], [0064], [0217] for example discloses a system to provide circadian-friendly lighting. See at least Sadwick [0037] “circadian rhythm lighting system”) wherein the lighting module anchor comprises red-shifted light spectra ( Sadwick in at least  [0034], [0037], [0067], [0158] for example discloses wherein the lighting module anchor comprises red-shifted light spectra. See Sadwick [0034] “use longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state… amber light emitting diodes (LEDs) and/or organic light emitting diodes (OLEDs) can be used for sleep”; [0037]”include motion detection/proximity detection/RF detection and decide/determine which color(s) of light to produce, in conjunction and coupled with other sensors …to turn on to maintain the appropriate circadian rhythm cycle regulation, etc… implementations can … turn on and set … lights to blue depressed or blue eliminated light in, for example, the evening, night or night time/sleep time phases of the circadian rhythm cycle… the lights/lighting can be dimmed at any point in the cycle that is appropriate or needed especially at nighttime … automatically”);
wherein the method comprises the steps of: engaging a red-shifted light module with a sensor; increaseing the intensity of the red-shifted light; decresing the intensity of the red-shifted light (Sadwick in at least [0037], [0067] for example discloses method comprising engaging a red-shifted light module with a motion and/or proximity sensor; increaseing the intensity/dim up 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color of the LED lighting used in the method to provide circadian-friendly lighting for nighttime hospital care as taught by Baaijens, to further include red shifted light spectra lighting, as taught by Sadwick. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using longer (i.e., yellow, amber, red, etc.) wavelength light to promote sleep and rest state (Sadwick, [0034])  and to promote sleep onset and permit the nightly evening rise in melatonin a color choice essentially devoid of blue color is selected (Sadwick,[0158]).
		The combination of Baaijens and Sadwick as a whole does not explicitly disclose increaseing the intensity of the red-shifted light upon increase of proximity to the sensor; decresing the intensity of the red-shifted light upon reduction of the proximinty to the sensor feature.

		a system to provide circadian-friendly lighting (Spero in at least [0307] for example discloses a system to provide circadian-friendly lighting. See Spero [0307] “places where individuals with sleep disorders reside in the hours before going to sleep, it would preferable to have illuminating devices capable of influencing sleep patterns… .the lighting fixture … would aid in the onset of sleep …with the lighting fixture making use of intensity variation and chromacity. The lighting intensity in the patients surround is controlled with reference to the planned sleep hours to adjust the circadian cycle”) comprising 
		wherein the light output of the module is modulated by the proximity of a sensor to the device (Spero in at least [0147], [0265] for example discloses wherein the light output of the module is modulated by the proximity of a motion and/or proximity sensor to the device), with light intensity increasing with closer proximity between these two components and decreasing with increased distance(Spero in at least [0052], [0133], [0105], [0119], [0147], [0265] for example discloses light intensity increasing with closer proximity between these two components as determined by motion and proximity detectors to generate task/activity lighting by powering up the lighting and decreasing with increased distance to generate orientation lighting),
		wherein the method comprises the steps of: increaseing the intensity of the light upon increase of proximity to the sensor; decresing the intensity of the light upon reduction of the 


As per dependent Claim 8, the combination of Baaijens, Sadwick and Spero as a whole further discloses method wherein the lighting module anchor comprises a sensor selected from the group consisting of a light, sound, vibration, rotation sensor, or combinations thereof (Baaijens in at least [0051], [0055], Sadwick in at least [0036-0037] and Spero in at least [0131] disclose a sensor selected from the group consisting of a light, sound, vibration, rotation sensor, or combinations thereof).
As per dependent Claim 11, the combination of Baaijens, Sadwick and Spero as a whole further discloses method wherein red-shifted light spectra reduces light in the 460-480 nanometer wavelength range (Sadwick in [0037] for example discloses wherein red-shifted light spectra reduces light in the 460-480 nanometer wavelength range represented by prior art “blue depressed or blue eliminated light”. Please note that Spero [0220] discloses as blue light has 
As per dependent Claim 12.	
Claims 3, 4, 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baaijens in view of Sadwick and further in view of Spero and further in view of Sadwick; Laurence P. (Pub. No.: US 20190320515 A1, hereinafter referred to as “Laurence”).
As per dependent Claim 3, the combination of Baaijens, Sadwick and Spero as a whole discloses system of claim 1(see claim 1 analysis) wherein the lighting module anchor and the sensing mechanism determine distance and position in space through wireless telemetry (Baaijens in fig. 1, [0048-0052], [0056], [0060], [0078] for example discloses the lighting module anchor/fixtures and the sensing mechanism lighting token/tag determine distance and position in space through wireless telemetry. See Baaijens [0051] “the location sensor 130 may include one or more radars, cameras, distance sensors, and/or PIR sensors” ;[0056] “communication between the various components of the lighting system 100 and/or other devices (e.g., personal devices 105A, 105B) … utilize.. a wireless link using…including, for example… Bluetooth, FireWire, Zigbee, DMX, Dali, 802.11b, 802.11a, 802.11g, token ring, a token bus, serial bus, power line networking over mains or low voltage power lines, and/or any other suitable wireless”).
		The combination of Baaijens, Sadwick and Spero as a whole does not explicitly disclose UWB telemetry coupled component feature.
		However, in an analogous sensor based wireless circadian lighting field of endeavor Laurence discloses a system to provide circadian-friendly lighting for nighttime hospital care (Sadwick in at least abstract, [0088-0089], [0267], [0331-0333], [0336] discloses a system to provide circadian-friendly lighting for nighttime hospital care. See at least Sadwick [0088] “system that can support circadian rhythm alignment and no-flicker LED lighting and motion/position and velocity detection and sensing”; [0331] “automatically to assist in circadian rhythm, … provide multiple wake-ups to the same location and/or different locations including 
		that uses UWB telemetry between coupled components to determine proximity (Sadwick in [0267] discloses use of UWB telemetry between coupled components to determine proximity/location. See Sadwick [0267] “the lighting can be set/programmed including but not limited to active and/or dynamic processing, programming, synchronizing, sequencing the lighting so that, for example but not limited to, the lighting being on, turned on/off, dimmed, etc. in certain ways, paths, etc… Such embodiments may use but are not limited to one or more motion sensing, radar, movement,… RFID, cell phone signals, smart phone signals, tablet signals, RF signal strength/detection including but not limited to Bluetooth, … Ultra-wideband (UWB), …other types, protocols, frequencies, etc. discussed herein, etc., combinations of these, … make the speed of on/off and or dimming to whatever is desired, needed, required including from extremely fast to extremely slow.”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless telemetry used in the system to provide circadian-friendly lighting for nighttime hospital care  system of Baaijens, as modified with Sadwick and Spero, to be UWB telemetry as disclosed in Laurence as a matter of simple substitution of one know wireless telemetry system for another functionally equivalent telemetry wireless system.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively lighting on/off and or dimming the LEDs to whatever intensity is desired, needed, required (Sadwick, [0267]).

As per dependent Claim 4, the combination of Baaijens, Sadwick and Spero as a whole discloses system of claim 1 (see claim 1 analysis) wherein the lighting module anchor comprises a battery, a sensor, at least one LED in the red-shifted light spectra (Sadwick in [0034], [0036-0037], [0039] for example discloses the lighting module anchor comprises a battery, a sensor, at least one LED in the red-shifted light spectra . See at least Sadwick [0039] “battery”; [0036-0037] “sensor”; [0033] and [0037] “LED in the red-shifted light spectra”), and 
wireless telemetry to communicate wirelessly with a paired sensing mechanism (Sadwick in [0071] discloses use of telemetry such as blue tooth WiFi to communicate wirelessly with coupled components).
		The combination of Baaijens, Sadwick and Spero as a whole does not explicitly disclose
UWB telemetry coupled component feature.
		However, in an analogous sensor based wireless circadian lighting field of endeavor Laurence discloses a system to provide circadian-friendly lighting for nighttime hospital care (Sadwick in at least abstract, [0088-0089], [0267], [0331-0333], [0336] discloses a system to provide circadian-friendly lighting. See at least Sadwick [0088] “system that can support circadian rhythm alignment and no-flicker LED lighting and motion/position and velocity detection and sensing”; [0331] “automatically to assist in circadian rhythm, … provide multiple wake-ups to the same location and/or different locations including other locations in …hospitals, … assisted living homes and facilities, chronic care facilities, rehabilitation facilities, etc., children's hospitals and care facilities” ; [0336] “motion/PIR/proximity/other types of motion, distance, proximity, location, etc., sensors, detectors, technologies “) comprising:

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless telemetry used in the system to provide circadian-friendly lighting for nighttime hospital care  system of Baaijens, as modified with Sadwick and Spero, to be UWB telemetry as disclosed in Laurence as a matter of simple substitution of one know wireless telemetry system for another functionally equivalent telemetry wireless system.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively lighting on/off and or dimming the LEDs to whatever intensity is desired, needed, required (Sadwick, [0267]).

As per dependent Claim 9, the combination of Baaijens, Sadwick and Spero as a whole discloses method of claim 7 (see claim 7 analysis) wherein the lighting module anchor and the sensing mechanism determine proximity through wireless telemetry (Baaijens in fig. 1, [0048-
		The combination of Baaijens, Sadwick and Spero as a whole does not explicitly disclose UWB telemetry coupled component feature.
		However, in an analogous sensor based wireless circadian lighting field of endeavor Laurence discloses a method to provide circadian-friendly lighting for nighttime hospital care (Sadwick in at least abstract, [0088-0089], [0267], [0331-0333], [0336] discloses a method to provide circadian-friendly lighting for nighttime hospital care. See at least Sadwick [0088] “system that can support circadian rhythm alignment and no-flicker LED lighting and motion/position and velocity detection and sensing”; [0331] “automatically to assist in circadian rhythm, … provide multiple wake-ups to the same location and/or different locations including other locations in …hospitals, … assisted living homes and facilities, chronic care facilities, rehabilitation facilities, etc., children's hospitals and care facilities” ; [0336] “motion/PIR/proximity/other types of motion, distance, proximity, location, etc., sensors, detectors, technologies “) 
		that uses UWB telemetry between coupled components to determine proximity/location (Sadwick in [0267] discloses use of UWB telemetry between coupled components to determine 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless telemetry used in the method to provide circadian-friendly lighting for nighttime hospital care  system of Baaijens, as modified with Sadwick and Spero, to be UWB telemetry as disclosed in Laurence as a matter of simple substitution of one know wireless telemetry system for another functionally equivalent telemetry wireless system.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively lighting on/off and or dimming the LEDs to whatever intensity is desired, needed, required (Sadwick, [0267]).

As per dependent Claim 10, the combination of Baaijens, Sadwick and Spero as a whole discloses method of claim 7 (see claim 7 analysis) wherein the lighting module anchor comprises a battery, a sensor, at least one LED in the red-shifted light spectra (Sadwick in [0034], [0036-0037], [0039] for example discloses the lighting module anchor comprises a battery, a sensor, at least one LED in the red-shifted light spectra . See at least Sadwick [0039] “battery”; [0036-0037] 
		The combination of Baaijens, Sadwick and Spero as a whole does not explicitly disclose UWB telemetry coupled component feature.
		However, in an analogous sensor based wireless circadian lighting field of endeavor Laurence discloses a system to provide circadian-friendly lighting for nighttime hospital care (Sadwick in at least abstract, [0088-0089], [0267], [0331-0333], [0336] discloses a system to provide circadian-friendly lighting. See at least Sadwick [0088] “system that can support circadian rhythm alignment and no-flicker LED lighting and motion/position and velocity detection and sensing”; [0331] “automatically to assist in circadian rhythm, … provide multiple wake-ups to the same location and/or different locations including other locations in …hospitals, … assisted living homes and facilities, chronic care facilities, rehabilitation facilities, etc., children's hospitals and care facilities” ; [0336] “motion/PIR/proximity/other types of motion, distance, proximity, location, etc., sensors, detectors, technologies “) comprising:
		UWB telemetry to communicate wirelessly with coupled components (Sadwick in [0267] discloses use of UWB telemetry to communicate wirelessly with coupled components. See Sadwick [0267] “the lighting can be set/programmed including but not limited to active and/or dynamic processing, programming, synchronizing, sequencing the lighting so that, for example but not limited to, the lighting being on, turned on/off, dimmed, etc. in certain ways, paths, etc… Such embodiments may use but are not limited to one or more motion sensing, radar, movement,… RFID, cell phone signals, smart phone signals, tablet signals, RF signal strength/detection including but not limited to Bluetooth, … Ultra-wideband (UWB), …other 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless telemetry used in the method to provide circadian-friendly lighting for nighttime hospital care  system of Baaijens, as modified with Sadwick and Spero, to be UWB telemetry as disclosed in Laurence as a matter of simple substitution of one know wireless telemetry system for another functionally equivalent telemetry wireless system.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively lighting on/off and or dimming the LEDs to whatever intensity is desired, needed, required (Sadwick, [0267]).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20200178892 A1 for disclosing LED sensor based lighting system that use of UWB radar (see [0015-0017], [0029], [0061] ) to monitor a subject’s sleep status in order to modulate a user's circadian rhythm similar in terms of use of UWB telemetry based LED lighting to that disclosed and claimed.
US 20190191521 A1 for disclosing a lighting device includes an ultra-wideband (UWB) sensor module (see at least fig. 1-2) configured to detect movement, a light source module having a plurality of light emitting diodes (LEDs), and a driver configured to drive the plurality of LEDs, and a first controller connected to the light source module and the UWB sensor module, the first controller being configured to receive setting data from an external control device, output the 
US 20170238401 A1 and  US 20170189640 A1 for disclosing circadian LED sensor based lighting system that can be used to illuminate hospital environment similar in terms of use of wireless telemetry sensor based LED lighting to that disclosed and claimed.
US 20170080246 A1 for disclosing UWB telemetry based methods and apparatuses for providing light therapy, to a user positioned within an enclosure by generating and selecting therapy settings based on user information and positioning the user within an enclosure having a plurality of light sources and focusing light on the user at a location within the enclosure according to selected settings similar in terms of providing light therapy using UWB telemetry coupled components to that claimed and disclosed.
US 20130165741 A1 for disclosing a circadian light therapy delivering system for hospital settings that delivers circadian light therapy via a controller that controls a lighting system and one or more images displayed on a display monitor to create a virtual window in a patient recovery room that simulates characteristics of a real window and delivers a circadian full-spectrum light cycling via a prescriptively-selected circadian light cycle similar in terms of circadian therapy via light delivery in a hospital environment to that claimed and disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            January 29, 2022